Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 1of18

ARES DISTRICT

~/ \A AY 9 S 2021
UNITED STATES DISTRICT COURT \

WESTERN DISTRICT OF NEW YORK

 

 

NEW YORK STATE VEGETABLE GROWERS
ASSOCIATION, INC., and NORTHEAST DAIRY

PRODUCERS ASSOCIATION, INC., 19-CV-1720-LJV-MJR
Plaintiffs,
V. REPORT AND
RECOMMENDATION

GOVERNOR ANDREW CUOMO, in his official
Capacity as Governor of New York, LETITIA JAMES,
in her official capacity as Attorney General, and
ROBERTA REARDON, in her official capacity as
Commissioner of the New York State Department

of Labor,

Defendants.

 

INTRODUCTION
This case has been referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)

by the Honorable Lawrence J. Vilardo for all pre-trial matters, including preparation of a
report and recommendation on dispositive motions. (Dkt. No. 39). Before the Court is a
motion to dismiss Plaintiffs’ Second Amended Complaint brought by Defendants’ Andrew
Cuomo, Letitia James, and Roberta Reardon pursuant to Rules 12(b)(1) and 12(b)(6) of
the Federal Rules of Civil Procedure. (Dkt. No. 36). For the following reasons, this Court
recommends that the District Court grant the Defendants’ motion to dismiss.
BACKGROUND and PROCEDURAL HISTORY

On December 30, 2019, the New York State Vegetable Growers Association, Inc.,

and the Northeast Dairy Producers Association, Inc. (“Plaintiffs”) filed a complaint against

Andrew Cuomo, Governor of New York; Letitia James, Attorney General of New York:
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 2 of 18

and Roberta Reardon, Commissioner of the New York State Department of Labor,
(“Defendants”), each in their official capacities. (Dkt. No. 1). Therein, plaintiffs alleged that
the Farm Laborers Fair Labor Practices Act, (“FLFLPA” or “the Act”), 2019 N.Y. Sess.
Laws ch. 105, violated the Due Process Clause of the Fourteenth Amendment to the
United States Constitution and was preempted by the National Labor Relations Act, 29
U.S.C. §§ 151-169. (/d.). Plaintiffs sought a temporary restraining order and preliminary
injunction preventing defendants from enforcing the Act. (Dkt. No. 2). On December 21,
2019, the District Court granted the temporary restraining order until further hearing on
plaintiffs’ motion. On April 3, 2020, the New York State Legislature amended the FLFLPA.
See 2020 N.Y. Sess. Law ch. 58 (SB 7508-B). In response, plaintiffs filed an amended
complaint and renewed their motion for a preliminary injunction. (Dkt. No. 16). The District
Court heard oral argument on plaintiffs’ motion on July 10, 2020 and issued a Decision
and Order on July 23, 2020. (Dkt. No. 31). Therein, the District Court lifted the temporary
restraining order and denied plaintiffs’ motion for injunctive relief. (/d.).

Pursuant to Judge Vilardo’s Order, plaintiffs moved to amend their complaint. (Dkt.
No. 32). The unopposed motion to amend was granted and plaintiffs filed a second
amended complaint, the operative pleading in this case, on September 24, 2020. (Dkt.
No. 35). The second amended complaint omits the prior cause of action based on
preemption but maintains that the Act deprives plaintiffs of their due process rights.
Plaintiffs allege that the Act is void on its face because “it is unconstitutionally vague and
contradictory to such a degree that Plaintiffs and their member farms will be unable to
comply with its demands.” (/d. at 9] 1, 71-79). They seek injunctive relief preventing

defendants from enforcing the provisions of the Act. (/d. at J 80-86).
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 3 of 18

On October 30, 2020, defendants filed the instant motion to dismiss plaintiffs’
second amended complaint pursuant to Rule 12(b)(1), on the basis that plaintiffs’ claims
are unripe and unfit for judicial review, and Rule 12(b)(6) for failure to state a claim upon
which relief can be granted. (Dkt. No. 36). Plaintiffs filed a response in opposition to the
motion. (Dkt. No. 37). Defendants filed a reply. (Dkt. No. 38). On February 8, 2021, the
Court heard oral argument on the motion. The Court requested additional briefing from
the parties at that time. Supplemental briefs were submitted by both parties on February
22, 2021. (Dkt. Nos. 44; 45). Defendants then filed an additional letter on March 1, 2021
(Dkt. No. 46), and plaintiffs did the same the following day (Dkt. No. 47). With the
conclusion of briefing, the Court considered the matter submitted for report and
recommendation.

DISCUSSION

Standard of Review

As a threshold matter, a court must determine whether it has subject matter
jurisdiction over a plaintiffs claims. Foster-Bey v. Potter, 296 F. Supp. 2d 195, 201 (D.
Conn. 2003). A claim is “properly dismissed for lack of subject matter jurisdiction under
Rule 12(b)(1) when the district court lacks the statutory or constitutional power to
adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). The plaintiff
bears the burden of “showing by a preponderance of the evidence that subject matter
jurisdiction exists.” APWU v. Potter, 343 F.3d 619, 623 (2d Cir. 2003). In turn, “a motion

to dismiss for want of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) is reviewed

 

* The District Court set a briefing schedule for the motion before making a dispositive referral of the
matter to this Court on January 12, 2021. (Dkt. Nos. 34; 39).

3
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 4 of 18

under the same standards as a motion to dismiss for failure to state a claim under Rule
12(b)(6).” Pennacchio ex rel. Old World Brewing Co., Inc. v. Powers, 05-CV-0985, 2007
U.S. Dist. LEXIS 8051, at *6 (E.D.N.Y. Feb. 5, 2007). A court must accept as true all
material factual allegations in the complaint, but “jurisdiction must be shown affirmatively,
and that showing is not made by drawing from the pleadings inferences favorable to the
party asserting it.” Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir. 1998).
A court may refer to evidence outside the pleadings when resolving questions of
jurisdiction under Rule 12(b)(1). See Luckett v. Burre, 290 F.3d 493, 496-97 (2d. Cir.
2002) (citations omitted). Evidence concerning the court's jurisdiction "may be presented
by affidavit or otherwise." Kamen v. Am. Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir.

1986).

To state a claim on which relief can be granted, a complaint must contain, inter
alia, “a short and plain statement of the claim showing that the pleader is entitled to relief.”
See Fed. R. Civ. P. 8(a)(2). In reviewing a complaint in the context of a motion to dismiss
pursuant to Fed. R. Civ. P. 12(b)(6), the court must accept as true all factual allegations
and draw all reasonable inferences from those allegations in favor of the plaintiff. ATS/
Comme’'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). Specifically, a
complaint must plead “enough facts to state a claim to relief that is plausible on its face,”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and must “allow[] the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.”). The Supreme Court

has further instructed that “[djetermining whether a complaint states a plausible claim for
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 5 of 18

relief [...] requires the [...] court to draw on its judicial experience and common sense.”
Iqbal, 556 U.S. at 679. “But where the well-pleaded facts do not permit the court to infer
more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]'—‘that the pleader is entitled to relief.” /d. (citing Fed. R. Civ. P. 8(a)(2)).
Farm Laborers Fair Labor Practices Act

The New York State Legislature enacted the FLFLPA to provide labor protections
for farm laborers who have been historically excluded from Federal labor laws.2 See 2019
N.Y. Sess. Laws ch. 105 (A. 8419), amended by 2020 N.Y. Sess. Laws ch. 58 (S. 7508-
B), Article VII, Part Il. The FLFLPA extends wage and hour protections for farm laborers,
including mandatory days of rest and overtime provisions and eliminating the exclusion
of farm laborers from the General Minimum Wage Act. 2019 N.Y. Sess. Laws ch. 105, §§
4, 6, 15 (codified at N.Y. Lab. Law §§ 161(1); 163-a; 651). It also extends labor-relations
protections to farm laborers under the State Employment Relations Act. N.Y. Lab. Law
Article 20 (§§ 700-718). This includes the right of farm laborers to self-organize to form,
join, or assist in labor organizations, to bargain collectively, and to engage in concerted
activities, with certain limitations. 2019 N.Y. Sess. Laws ch. 105, §§ 17-21 (codified at
N.Y. Lab. Law §§ 701(2)(b); 702-b; 703; 704; 705); see also 704-(b)(1) (prohibiting farm

laborers or employee organizations from striking).

Employers who violate certain provisions of the FLFLPA may face criminal and
civil penalties. See N.Y. Lab. Law § 680(2) (“[a]ny employer [...] who pays [...] any

employee less than the wage applicable under this article shall be guilty of amisdemeanor

 

? For further discussion of the legislative history of the Act, the Court refers to Judge Vilardo’s Decision
and Order (Dkt. No. 31, pgs. 2-5) and prior proceedings.

5
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 6 of 18

and upon conviction be punished by a fine [of fifty to five hundred dollars,] by
imprisonment [of ten to ninety] days or by both such fine and imprisonment’); N.Y. Lab.
Law § 680(3) (“[alny employer [...] who fails to keep the records required under this article
[...] shall be guilty of a misdemeanor [...] and punishable by a fine of [fifty dollars to five
hundred dollars]”); N.Y. Lab. Law § 681(1) (an employee who is paid less than the wage
to which he is entitled may recover in a civil action the amount of such underpayments,
together with costs and reasonable attorney fees, as well as liquidated damages equal to
twenty-five percent of the total underpayment if the underpayment was willful). N.Y. Lab.
Law § 681(2) (the commissioner may bring any legal action necessary to collect a claim
on behalf of any employee who was underpaid). Further, the State Public Employment
Relations Board (PERB) is “empowered and directed [...] to prevent any employer from
engaging in any unfair labor practice” against farm laborers, including through awards of
backpay and reinstatement of wrongly terminated employees. N.Y. Lab. Law § 706(1)
and (3). “Unfair labor practices” include, inter alia, employer interference with union
formation, existence, or administration or discouraging of employee participation in union

activities. N.Y. Lab. Law § 704(1)-(3); 704-b(2)(c).

Importantly, the Act defines a “farm laborer” as “any individual engaged or
permitted by an employer to work on a farm.” 2019 N.Y. Sess. Laws ch. 105, § 3(c).
Excluded from that definition (and thus, excluded from the FLFLPA’s wage-and-hour
provisions and union provisions) are all “[mJembers of an agricultural employer's

immediate family who are related to the third degree of consanguinity or affinity, [...] if
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 7 of 18

they work on a farm out of familial obligations, and are not paid wages, or other

compensation based on their hours or days of work.” N.Y. Labor Law §§ 2(18); 701(3)(c).3

Plaintiffs’ Challenges

Plaintiffs make several arguments in support of their claim that the FLFLPA is
unconstitutionally vague and contradictory. First, they allege that the Act does not define
“familial obligations” and, as a result, forces farmers and family members to speculate as
to the meaning of the term in determining whether a family member can be exempted
from the Act’s overtime and day of rest provisions. (Dkt. No. 35, 74). Plaintiffs allege
that the FLFLPA “forces a farm to pay overtime to family members due to the risk of
criminal penalties” and risk of owing back-pay. (/d. at { 74, 77). Next, they allege that a
conflict in the law exists because family members who are deemed employees for wage-
and-hour provisions are then also entitled to engage in union organizing efforts and
collective bargaining with the farm along with other workers. (/d. at J 76). They assert that
a family member employee who participates in union activities, in a manner that opposes
a union, may result in a farm owner being charged with unfair labor practices. (“This puts
farm family members at odds with one another, and puts farms owners at risk of violating
either the wage provisions or collective bargaining provisions.”) (/d.). Last, plaintiffs allege
that the Act's express prohibition on strikes is contradictory to general language in N.Y.
Labor Law § 713, which provides that “[nJothing in this Article shall be construed so as to

interfere with, impede or diminish in any way the right of employees to strike.” (/d. at q

78),

 

3 As originally enacted, the FLFLPA’s minimum labor standards and collective-bargaining rights did not
apply to “the parent, spouse, child, or other member of the employer's immediate family.” 2019 N.Y. Sess.
Laws ch. 105, § 3(c). The definition was expanded and changed by the 2020 amendments to the Act.

7
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 8 of 18

Ripeness

Defendants contend that the Court should decline to exercise jurisdiction because
plaintiffs’ claims are not ripe for judicial determination. “Article Ill of the Constitution limits
the jurisdiction of federal courts to cases or controversies. A hypothetical or abstract
dispute does not present a case or controversy.” Marchi v. Board of Coop. Educ. Servs.,
173 F.3d 469, 478 (2d Cir. 1999). For a case to be deemed justiciable under Article III, it
must be ripe. /d. The ripeness doctrine is “drawn both from Article III limitations on judicial
power and from prudential reasons for refusing to exercise jurisdiction.” Nat'l Park
Hospitality Ass'n v. Dep’t of Interior, 538 U.S. 803, 808 (2003). This implicates two distinct
jurisdictional criteria. “Constitutional ripeness is a doctrine that, like standing, is a
limitation on the power of the judiciary. It prevents courts from declaring the meaning of
the law in a vacuum and from constructing generalized legal rules unless the resolution
of an actual dispute requires it.” Nat’! Org. for Marriage v. Walsh, 714 F.3d 682, 688 (2d
Cir. 2013) (quoting Simmonds v. INS, 326 F.3d 351, 357 (2d Cir. 2003)). A case lacking
prudential ripeness means that it “will be better decided later and that the parties will not
have constitutional rights undermined by the delay.” /d.

Here, plaintiffs have not been charged with any violation of the law, making this a
“pre-enforcement” or “facial,” rather than an “as-applied,” challenge to the statute. See
New York State Rifle & Pistol Ass’n v. Cuomo, 804 F.3d 242, 265 (2d Cir, 2015). Facial
challenges are disfavored for several reasons. Washington State Grange v. Washington
State Republican Party, 552 U.S. 442, 450-51 (2008). First, such claims rest on
speculation, and thus raise the risk of premature interpretation of statute on the basis of

factually barebones records. /d. (internal quotations omitted). Second, they run contrary
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 9 of 18

to the “fundamental principal of judicial restraint” on deciding constitutional law questions
beyond what is necessary. /d. Last, facial challenges “threaten to short circuit the
democratic process by preventing laws embodying the will of the people from being
implemented in a manner consistent with the Constitution.” /d. “A facial challenge to a
legislative Act is [...] the most difficult challenge to mount successfully, since the
challenger must establish that no set of circumstances exists under which the Act would
be valid.” United States v. Salerno, 481 U.S. 739, 745 (1987).

“Where a party seeks to challenge a statute or policy prior to its enforcement, the
ripeness doctrine requires that the challenge grow out of a ‘real, substantial controversy
between parties’ involving a ‘dispute definite and concrete.” Marchi, 173 F.3d at 478
(quoting Babbitt v. UFW Nat’! Union, 442 U.S. 289, 298 (1979)). Although one does not
have to await the consummation of a threatened injury to obtain relief, a plaintiff who
challenges a statute must demonstrate a realistic danger of sustaining a direct injury as
a result of the statute’s operation or enforcement. See Babbitt, 442 U.S. at 298. This
requirement is intended to “prevent the court, through avoidance of premature
adjudication, from entangling themselves in abstract disagreements.” /d. It is the plaintiff's
burden “to allege facts demonstrating that the case presents a justiciable controversy.”
Marchi, 173 F.3d at 478.

Determining whether this case is ripe for adjudication “requires us to evaluate both
the fitness of the issues for judicial decision and the hardship to the parties of withholding
court consideration.” Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967), overruled on
other grounds, Califano v. Sanders, 430 U.S. 99 (1977). The “fitness” analysis is

concerned with whether the issues sought to be adjudicated are contingent on future
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 10 of 18

events or may never occur. N.Y. Civil Liberties Union v. Grandeau, 528 F.3d 122, 132
(2d Cir. 2008). "Issues have been deemed ripe when they would not benefit from any
further factual development and when the court would be in no better position to
adjudicate the issues in the future than it is now.” Am. Sav. Bank, FSB v. UBS Fin. Servs.,
347 F.3d 436, 440 (2d Cir. 2003).

Defendants argue that plaintiffs’ lawsuit is unripe because it asks the Court to opine
on the constitutionality of the FLFLPA before the PERB or the New York State
Department of Labor (“NYSDOL”) have promulgated any regulations, commenced any
administrative enforcement actions, or issued any administrative determinations. (DKt.
No. 36-1, pg. 11-15). The Court agrees. Simply put, plaintiffs’ challenges are speculative,
hypothetical, and not fit for determination at this time. Their claims are based on
theoretical scenarios concerning how the relevant State agencies may interpret and apply
the FLFLPA. Plaintiffs have not demonstrated any certainty of impending harm and, in
fact, their concerns may never come to fruition.

Plaintiffs chiefly argue that the wage-and-hour and labor-relations provisions are
impermissibly vague in their reliance on the undefined term “familial obligations.” Plaintiffs
state that they have attempted to obtain clarification about this statutory term, but it
remains undefined. They postulate that farmers who misinterpret the meaning of “familial
obligations” and exclude a family member from overtime and day-of-rest provisions as a
result would be vulnerable to civil and criminal penalties for failing to pay overtime.
However, plaintiffs do not point to any administrative enforcement action or factual

circumstances that have tested this definition or the application of the Act’s provisions.*

 

4 Plaintiffs argue that the NYSDOL has issued guidance, in the form of Frequently Asked Questions
(‘FAQs’) posted on its website, which interprets the Act and fails to clarify the definition of “familial

10
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 11 of 18

They simply state that farm associations need clarification about the definition of “familial
obligation” so that they can advise their member farms about the potential risks and
consequences of their pay practices. Plaintiffs speculate that liability could arise if a
family-member worker asserts that he or she was not working out of “familial obligation”
and therefore was not exempt from the Act’s protections for farm laborers. Plaintiffs’
allegations uniformly fail to show any substantial controversy or concrete dispute
between member farmers and their employees or between farmers and the State
agencies who will enforce the law. Their challenge is “open-ended and indefinite,” and
not well-suited to judicial decision. See Marchi, 173 F.3d at 478 (finding the case not
justiciable where agency directive regulating a teacher's off-campus expressive activities
was not yet threatened to be applied and review of any future application of the directive
would be highly fact-specific).

In denying plaintiffs’ motion for a preliminary injunction, the District Court
previously addressed ripeness and determined plaintiffs were unlikely to succeed on the
merits of their claims.° Although Judge Vilardo declined to accept plaintiffs’ vagueness
argument because it was raised for the first time in reply papers, the Court noted that the
argument could not adequately support a facial challenge to the statute. (Dkt. No. 31, pg.
17, n.4). “The plaintiffs have not pointed to a concrete example of a farm employer paying
her family-member laborer a salary below the relevant minimum wage where there is any

serious question whether the laborer accepts the lesser wages out of ‘familial obligation.”

 

obligation.” (Dkt. No. 37-2, Ex. A). This argument is without merit. The FAQs referred to by plaintiffs do
not constitute binding authority, see e.g. Barfield v. N.Y. City Health & Hosps. Corp., 537 F.3d 132, 149
(2d Cir. 2008), and only contain a bullet point recitation of the statutory language regarding immediate
family members who are excluded from the definition of “farm laborers.” (/d., J 6).

> This Court acknowledges that Judge Vilardo’s Decision and Order on the motion for preliminary
injunction was based upon a different standard than is applicable to this motion to dismiss. Nonetheless,
portions of Judge Vilardo’s analysis are pertinent to this inquiry.

11
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 12 of 18

Citing New York State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d at 265, Judge Vilardo
found that plaintiffs had not offered any evidence that their purported concern of unfair
prosecution under section 680(2) is plausible. (/d.).

Plaintiffs’ amended complaint properly raised this argument but still fails to offer
anything more than speculation that unfair prosecution might occur in the future. Plaintiffs
offer declarations of member farmers attesting to confusion in making salary
arrangements for their family member employees and claiming concerns about treating
various family members differently. (Dkt. Nos. 2-15; 2-16; 37-3; 37-4). However, none of
these statements evidence any legitimate uncertainty about the meaning of the
questioned “familial obligation” provision. Indeed, this Court is hard-pressed to think of a
plausible scenario in which a family member would agree to work without receiving hourly
or daily compensation for a reason other than his or her “familial obligation” to a family
farm. Plaintiffs have failed to establish that “no set of circumstances exists under which
the Act would be valid,” which is required for a pre-enforcement challenge. See Salerno,
481 U.S. at 745; see also Brache v. County of Westchester, 658 F.2d 47, 51 (2d Cir.
1981) (‘[I]f a statute has a core meaning that can reasonably be understood, then it may
validly be applied to conduct within the core meaning, and the possibility of such a valid
application necessarily means that the statute is not vague on its face.”). Further, as
previously observed by Judge Vilardo, should an unfair prosecution ever occur, the
defendant therein could bring an “as applied” challenge to any vagueness of the “familial
obligations” provision at that time.

Next, plaintiffs contend that the statute is unconstitutional because its wage-and-

hour provisions and collective bargaining provisions place family members in a

12
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 13 of 18

contradictory position to such a degree that plaintiffs’ member farmers cannot comply
with the demands of the law. Judge Vilardo previously addressed this issue as well within
his preliminary injunction decision. Plaintiffs claimed then, as they do now, that these
provisions are inconsistent with existing state Labor Law, which constrains employer
interference with employee union activity. They assert that the Act creates a dilemma for
farm owners because the participation of family-member employees in collective
bargaining could create a scenario where farm owners are accused of undue influence
or interference in those activities. Expressing doubt that the matter was constitutionally
ripe for adjudication, let alone prudentially ripe, the Court opined:

Until the PERB has an opportunity to reach determinations [about

undue influence, interference, and exclusion issues between

supervisory and family-member employees from rank-and-file farm

laborers in union context], it likely would be, at minimum, imprudent

for the Court to decide the issues presented in plaintiffs’ motion. The

Court “would be forced to guess at how [the agency] might apply

[section 705(1)(b)] and to pronounce on the validity of numerous

possible applications of the [statute], all highly fact-specific and, as of

yet, hypothetical.” Marchi, 173 F.3d at 478. In other words, the

plaintiffs likely neither present “a real of concrete dispute affecting

cognizable current concerns of the parties,” nor demonstrate that this

Court should “becom[e] embroiled in adjudications that may later turn

out to be unnecessary.” See Nat’! Org. for Marriage, Inc., 714 F.3d at

688 (quoting Simmonds, 326 F.3d at 357).
(Dkt. No. 31, pgs. 13-14). Plaintiffs have not demonstrated any change of circumstances
since denial of their motion for preliminary injunction that would transform this issue into
one ripe for adjudication. As with their vagueness arguments, plaintiffs provide no
instances of agency enforcement or interpretation that evidences an actual conflict
between these two provisions. They submit only hypothetical logic that farm employers

“cannot interference with family member rights to engage in union activities, yet family

members may be considered agents of the farm, and therefore prohibited from doing so.”

13
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 14 of 18

The NYSDOL and PERB have not yet had an opportunity to resolve any potential conflict
between farmers, family members, and other employees, and they should be afforded the
opportunity to do so in the first instance.° Therefore, adjudication of this claim is not
appropriate at this time.

Plaintiffs’ last allegation, to the effect that compliance with the Act cannot be
achieved because of a contradiction between its language prohibiting strikes and the
general Labor Law provision protecting the right to strike, is unripe for the same reasons
discussed above. Further, if the Court were to entertain this claim, it would likely find it
without merit. It is a “basic principle of statutory construction that a specific statute [...]
controls over a general provision [...] particularly when the two are interrelated and closely
positioned.” HCSC-Laundry v. United States, 450 U.S. 1, 6 (1981). Accordingly, the highly
specific carve-out in the FLFLPA prohibiting strikes and work stoppage among farm
laborers would control over the general provision to the contrary.

The Court must also look to the hardship imposed on defendants if it declines to
exercise jurisdiction. "In assessing the possible hardship to the parties resulting from
withholding judicial resolution, we ask whether the challenged action creates a direct and
immediate dilemma for the parties." Simmonds, 326 F.3d at 360 (quoting Marchi, 173
F.3d at 478). “The mere possibility of future injury, unless it is the cause of some present

detriment, does not constitute hardship.” /d. “A plaintiff must show either prosecution

 

6 Defendants further point out that plaintiffs’ speculative argument relies on an assumption that family-
member employees would be piaced in the same bargaining unit as other workers. Such an assumption
is contrary to N.Y. Labor Law § 705(2) directing that PERB should decide on units appropriate to “ensure
to employees the full benefit of their right to self-organization.” Defendants also offer that this question
has been dealt with by state labor relations agencies routinely in other contexts, generally resulting in the
exclusion of supervisory employees and family member employees from the bargaining units of rank-and-
file employees. (See Dkt. No. 36-1, pgs. 19-20) (citing State Labor Relations Board decisions). There is
no reason to believe that a similar resolution of any conflict would not be successfully applied by the
agency in this context as well.

14
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 15 of 18

pursuant to the challenged provision or that a sufficiently real and immediate threat of
prosecution exists.” Marchi, 173 F.3d at 478-79. Plaintiffs have shown no threat of harm
from the carrying out of Act, apart from speculative claims that they may face future civil
or criminal penalties if they misinterpret the meaning of the statutory provisions. As in
Marchi, plaintiffs here have not demonstrated a credible fear that the State agencies
intend to interpret or enforce the Act in a constitutionally impermissible manner.
Plaintiffs rely on Donohue v. Mangano, for the proposition that “a party is not
required to first ‘expose himself to liability before bringing suit to challenge the basis for a
threat.” 886 F. Supp. 2d 126, 151 (E.D.N.Y. 2012) (citing Med/mmune, Inc. v. Genentech,
Inc., 549 U.S. 118, 129 (2007)). However, Donohue is notably distinguishable from the
case at bar. There, a County Legislature passed an act overriding its own collective
bargaining agreements with employee unions during a fiscal crisis. See id., at 134. The
Court found that, even prior to the issuance of any executive orders implementing the
law, a constitutional injury occurred in the law’s power to unilaterally modify any aspect
of an employment contract and strike entire provisions of collective bargaining
agreemenis. /d., at 151. Thus, an immediate challenge to the law was appropriate to
prevent irreparable harm and constitutional injury by impairment of contracts. /d. at 151-
92. Similarly, in Medimmune, Inc. v. Genentech, Inc., the Supreme Court held that a
declaratory judgment action against a drug manufacturer could proceed because
petitioners had already received a letter from respondent threatening to bring a patent
enforcement action. See 549 U.S. at 121-22. Although the threatened action there was
by a private actor, the Supreme Court stressed that a suit may be brought where there is

a “genuine threat of enforcement” by the government. /d. at 128-29. Here, there is no

15
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 16 of 18

similar risk based on the enactment of the FLFLPA. Plaintiffs’ member farmers are not
coerced into taking an action to avoid prosecution that is comparable to any of the cases
cited in Medimmune. Id. at 129. Plaintiffs’ assertion that the law may be vague or
contradictory under a hypothetical set of facts fails to show an imminent threat which
would support a facial challenge to the Act.

During oral argument, the Court inquired as to plaintiffs’ costs associated with
complying with the FLFLPA and asked for additional briefing on this subject in light of the
Second Circuit’s recent decision in Grand River Enterprises Six Nations, Lid. v. Boughton,
988 F.3d. 114 (2d Cir. 2021). In Grand River, although plaintiff's constitutional challenges
to a Connecticut law conditioning the right to sell cigarettes in the state were rejected on
their merits, the Circuit Court found that plaintiff had Article Ill standing to bring the suit.
Id., at 120-21. Grand River had suffered an injury-in-fact by plausibly alleging compliance
costs associated with the increased regulatory burden.’ /d. Here, plaintiffs allege that they
have devoted “substantial resources and time” to educating their members about how to
comply with the Act and “pursuing clarification and relief from State regarding the Act's
contradictory terms and requirements.” (Dkt. No. 35, 4] 38-39). After reviewing the parties’
submissions, the Court is not persuaded that the compliance costs alleged by plaintiffs
render this case ripe for adjudication. The resources expended by the farm associations

show that they may be the right parties to bring an action if and when their due process

 

7 The Court also notes that in Grand River, the Second Circuit denied Grand River's request for a
declaratory judgment finding it was in compliance with the law’s requirement to reconcile federal excise
tax and state sales figures. See 988 F.3d at 127. It explained, “[i]n the future, should the State of
Connecticut rule that Grand River is no longer in compliance with the Reconciliation Requirement, Grand
River might be in a position to pursue its potential administrative and judicial remedies in contesting that
determination.” /d. Here, as in Grand River, plaintiffs’ concerns of possibly being out of compliance with
the law do not make the issue ripe.

16
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 17 of 18

concerns materialize. However, despite such costs, judicial determination is imprudent
where there is no reasonable certainty that the alleged threat will occur. See Steffel v.
Thompson, 415 U.S. 452, 475 (1974) (“[Flederal declaratory relief is not precluded when
no state prosecution is pending and a federal plaintiff demonstrates a genuine threat of
enforcement of a disputed state criminal statute, whether an attack is made on the
constitutionality of the statute on its face or as applied.”) (emphasis added); Babbitt, 442
U.S. at 298-99 (quoting Younger v. Harris, 401 U.S. 37, 42 (1971)) (“When plaintiffs ‘do
not claim that they have ever been threatened with prosecution, that a prosecution is
likely, or even that a prosecution is remotely possible,’ they do not allege a dispute
susceptible to resoijution by a federal court.”)

In sum, it is clear that plaintiffs’ claims are unfit for judicial review at this juncture
and that no undue hardship will result from the Court’s refusal to adjudicate the matter.
The Act will certainly be enforced in the future, but the Court has no advanced knowledge
of how the challenged provisions will be interpreted, nor any factual circumstances upon
which to apply those determinations. Thus, these claims must be dismissed for lack of
subject matter jurisdiction.’ For these reasons, the Court recommends that defendants’
motion to dismiss be granted.

CONCLUSION

For the foregoing reasons, it is recommended that the District Court grant
defendants’ motion to dismiss plaintiffs’ second amended complaint. (Dkt. No. 36).

Pursuant to 28 U.S.C. §636(b)(1), it is hereby ORDERED that this Report,

Recommendation and Order be filed with the Clerk of Court.

 

® Having determined that this action should be dismissed under Rule 12(b)(1), the Court does not find it
necessary to reach the Rule 12(b)(6) analysis.

17
Case 1:19-cv-01720-LJV-MJR Document 48 Filed 05/28/21 Page 18 of 18

Unless otherwise ordered by Judge Vilardo, any objections fe this Report and
Recommendation must be filed with the Clerk of Court within fourteen days of service of
this Report and Recommendation in accordance with the above statute, Rules 72(b), 6(a),
and 6(d) of the Federal Rules of Civil Procedure, and W.D.N.Y. L. R. Civ. P. 72. Any
requests for an extension of this deadline must be made to Judge Vilardo.

Failure to file objections, or to request an extension of time to file objections,
within fourteen days of service of this Report and Recommendation WAIVES THE
RIGHT TO APPEAL THE DISTRICT COURT’S ORDER. See Small v. Sec’y of Health &
Human Servs., 892 F.2d 15 (2d Cir. 1989).

The District Court will ordinarily refuse to consider de novo arguments, case law
and/or evidentiary material which could have been, but were not, presented to the
Magistrate Judge in the first instance. See Paterson-Leitch Co. v. Mass. Mun. Wholesale
Elec. Co., 840 F.2d 985, 990-91 (1st Cir. 1988).

Finally, the parties are reminded that, pursuant to W.D.N.Y. L.R.Civ.P. 72(b),
written objections “shall specifically identify the portions of the proposed findings and
recommendations to which objection is made and the basis for each objection, and shall
be supported by legal authority.” Failure to comply with these provisions may result

in the District Court's refusal to consider the objection.

SO ORDERED.

DATED: May 2 ? , 2021

Buffalo, New York Wan
Ni oe/ / I J

MICHAEL J. RO
United States Ma = Judge

18
